DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments field on 06/1/2022.
Receipt is acknowledged of IDS filed on 03/30/22, 4/20/22 & 05/5/2022.
Claims 1-19, 31 and 42-43 are presented for examination.
This application is a 371 of PCT/EP2019/052536 filed on 02/01/2019 which claims benefit of 62/653,972 filed on 04/06/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 10-15, 19, 31, and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2011/0308411) in view of Davis et al.  (US 2018/0035614).
Re Claims 1, 19, 31 and 42-43: Thomas et al. teaches non-printing registration marks on a printing plate, which includes comprising a plurality of process steps, including at least an imaging step, a curing step, a washing or other non-cured- polymer-removal step, and a printing step, each step performed by a processing machine having at least one variable operating parameter {herein a tangible computer-readable medium that is configured with encoded instructions, logic …} (¶ 72+), the process comprising: providing machine-readable indicia {herein registration marks 313} on the flexo plate, wherein the machine-readable indicia is configured to provide readability downstream of the washing or other non-cured- polymer-removal step without printing in the printing step (¶ 34+, 54+); reading {herein the mounting device 141 includes a camera to accurately register the position of imaged segment according to the registration marks} the indicia from the flexo plate using a reader in communication with at least a controller of each of the processing equipment configured to perform one of the process steps (¶ 43+).
Thomas et al. fails to specifically teach embodying in the indicia information including instructions corresponding to the at least one variable operating parameter for each of the processing machines or embodying in the indicia information corresponding to an address in computer storage where said information resides, and programming each of the processing equipment using the at least one variable operating parameter embodied in the indicia or stored at the address embodied in the indicia. Thomas et al. is also silent with regards to a reader.
Davis et al. teaches process and apparatus for providing durable plant tags for horticultural organizations, wherein  embodying in the indicia information including instructions corresponding to the at least one variable operating parameter for each of the processing machines or embodying in the indicia information corresponding to an address in computer storage where said information resides (see ¶ 57+).
In view of Davis et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Thomas et al. embodying in the indicia information including instructions corresponding to the at least one variable operating parameter for each of the processing machines or embodying in the indicia information corresponding to an address in computer storage where the information resides so as to encode an electronic link for automatically directing a user/device upon scanning of the code to either a directory, prestored parameters or merchant/company site.
Re Claim 3: Thomas et al. as modified by Davis et al. teaches method and apparatus, wherein the process further includes a cutting step, a storage step, or a combination thereof (¶ 19-30+).
Re Claims 4-5 and 8: The teachings of Thomas have been discussed above.
Thomas et al. fails to specifically teach that the indicia comprises a QR code and/or bar code and an RFID module.
Davis et al. teaches process and apparatus for providing durable plant tags for horticultural organizations, wherein the indicia comprises a QR code and/or bar code 260 (see fig.# ) and an RFID module {herein NFC tag module 255} (see fig.# 2C, ¶ 59+).
In view of Davis et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Thomas et al. a QR code or bar code so as to provide means of storing, encoding and retrieving information into an optical code. 
Re Claim(s) 14-15 and 11: The teachings of Thomas et al. have been discussed above.
Thomas et al. fails to specifically teach that the one or more of the readers comprises a mobile device.
Davis et al. teaches process and apparatus for providing durable plant tags for horticultural organizations, wherein the one or more of the readers comprises a mobile device 112 (¶ 30+). 
In view of Davis et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Thomas et al. that the one or more of the readers comprises a mobile device so as to enable wireless reading and/or decoding of the optical code.
Re Claim 11: Thomas et al. as modified by Davis et al. teaches method and apparatus, wherein the indicia comprises a code disposed on a floor of the plate using areas of presence and absence of polymer in the plate floor, the process comprising modulating a laser beam according to the code to remove polymer in the areas of absence of polymer (¶ 27+).
Re Claim 12: Thomas et al. as modified by Davis et al. teaches method and apparatus, wherein the indicia comprises a code disposed on a floor of the plate using clusters of microdots arranged according to the code, the process comprising imaging the microdots during a LAM layer imaging step (¶ 55+).
Re Claims 10 and 13: Thomas et al. as modified by Davis et al. teaches method and apparatus, wherein the indicia comprises areas of presence and absence of polymer in the floor of the plate, and the areas of absence of polymer that define the indicia are milled into a floor of the plate (¶ 27+).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2011/0308411) as modified by Davis et al.  (US 2018/0035614) as applied to claim 1 above, and further in view of Mormile (US 2002/0120493).
The teachings of Thomas et al. have been discussed above.
Thomas et al. fails to specifically teach that the indicia is configured to embody quality information indicative of printing properties associated with the plate, the process further comprising proofing the printing plate by analyzing the quality information embodied in the indicia.
Mormile teaches flexographic platemaker project management and customer interface system, which includes proofing the printing plate by analyzing the quality information embodied in the indicia (¶ 51+).
In view of Mormile’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Davis et al. proofing the printing plate by analyzing the quality information embodied in the indicia so as to verify the proper specifications and completion of the production.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2011/0308411) as modified by Davis et al.  (US 2018/0035614) as applied to claim 1 above, and further in view of Plumer et al. (US 2011/0189600).
The teachings of Thomas et al. have been discussed above.
Thomas et al. fails to specifically teach that the indicia is configured to be read and interpreted by both a human operator and a machine, wherein the indicia includes printed or otherwise visible alphanumeric characters.
Plumer et al. teaches method for automated control of processing parameters, wherein the indicia is configured to be read and interpreted by both a human operator and a machine, wherein the indicia includes printed or otherwise visible alphanumeric characters (¶ 29+).
In view of Plumer et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Thomas et al. the indicia is configured to be read and interpreted by both a human operator and a machine, wherein the indicia includes printed or otherwise visible alphanumeric characters so as to provide visual encrypted data on the plate for enabling further actions/processing from authorized entities.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2011/0308411) as modified by Davis et al.  (US 2018/0035614) as applied to claim 1 above, and further in view of Kuwabara et al. (JP 2002223095 A).
The teachings of Thomas et al. have been discussed above.
Thomas et al. fails to specifically teach that the indicia comprises a code disposed on a floor of the plate using clusters of microdots arranged according to the code, the process comprising imaging the microdots during a LAM layer imaging step.
Kuwabara et al. teaches manufacturing method of electromagnetic wave shield material and pattern formation method, wherein the indicia is a magnetic stripe (¶ 54+).
In view of Kuwabara et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Thomas et al. that the indicia is a magnetic stripe so as to provide means of storing/encoding information using magnetic encryption.
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach:
Re Claim 16: the indicia further comprises a plate identifier and the process further comprises providing a tracking controller for the workflow, the tracking controller in communication with each of the readers associated with each of the processing machines, reading the indicia from a plurality of in-process flexo plates in the workflow, communicating location of the in-process flexo plates to the tracking controller, and providing real-time tracking of workflow position for each of the plurality of in-process flexo plates;
Re Claim 17: providing the indicia on the flexo plate in a first location, conducting at least one processing step with the indicia in the first location, reading the indicia with a first reader after the at least one processing step, and reproducing the indicia in a second location prior to the printing step. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19, 31 and 42-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asada (JP 2005326722 A) teaches multilayer flexographic printing plate and method for making same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887